Title: To George Washington from Joseph Reed, 10 March 1780
From: Reed, Joseph
To: Washington, George


          
            Sir
            Philad. March 10. 1780.
          
          The Bearer has obtained the Permission of the Authority of this State for sundry Persons belonging to the Moravian Society to come into this State from New York. The Council having every Reason to be satisfied with the general Behaviour of the Society I beg Leave to recommend their Case to your Excellys favourable Notice so far as your Orders or Permission may be necessary to the Military Officers on the Lines. And am with every Sentiment of Respect & Regard Your Excellys Most Obed. & very Hbble Serv.
          
            Jos: Reed President
          
        